Citation Nr: 1449733	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating, prior to June 12, 2014, for pseudofolliculitis barbae.

2.  Entitlement to a rating in excess of 10 percent, on and after June 12, 2014, for pseudofolliculitis barbae.

3.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to July 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The issues of entitlement to an initial compensable rating for pseudofolliculitis barbae and entitlement to a rating in excess of 10 percent for hypertension were before the Board in April 2014, at which time they were remanded for additional development.  While in remand status, the Agency of Original Jurisdiction (AOJ) issued a September 2014 rating decision wherein it assigned a 10 percent rating to the Veteran's service-connected pseudofolliculitis barbae, effective June 12, 2014.  The AOJ then issued a September 2014 supplemental statement of the case, after which, the Veteran's claims were remitted to the Board for further appellate review.  The Board has re-captioned the Veteran's claims to reflect the September 2014 rating decision.  

In March 2013, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is associated with the claims file.

During the pendency of this appeal, the Veteran asserted that the symptoms associated with his pseudofolliculitis barbae (namely bleeding) soiled his clothing.  The Board finds that this reasonably raises a claim of entitlement to an annual clothing allowance.  This claim has not been developed or adjudicated by the AOJ, and an appeal thereof has not been perfected to the Board.  As such, the Board does not have jurisdiction to consider the claim herein.  Consequently, the Board refers a claim of entitlement to an annual clothing allowance to the AOJ for the appropriate action.

FINDINGS OF FACT

1.  Prior to June 12, 2014, the Veteran's pseudofolliculitis barbae was manifested by papules, itchiness, bleeding, scabbing, hyperpigmentation and abnormal texture of less than 6 square inches (39 square centimeters), and exfoliation.  These symptoms concerned 3 percent of the Veteran's exposed body area, or 0.5 percent of the Veteran's entire body area.

2.  On and after June 12, 2014, the Veteran's pseudofolliculitis barbae was manifested by papules, itchiness, bleeding, and scabbing that affected areas constituting more than 5 percent, but less than 20 percent of the Veteran's exposed body area, for which the Veteran did not undergo any systemic treatment.

3.  The evidence of record does not show that the Veteran's diastolic pressure readings are predominately 110 or more, and does not show that the Veteran's systolic pressure readings are predominately 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for pseudofolliculitis barbae have not been met prior to June 12, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 7813 (2014).

2.  The criteria for a rating in excess of 10 percent for pseudofolliculitis barbae have not been met on and after June 12, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 7813 (2014).

3.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Because the August 2009 rating decision granted the Veteran's claim for service connection for pseudofolliculitis barbae, this claim is now substantiated.  His filing of notice of disagreements does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. 

The December 2010 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating pseudofolliculitis barbae and included a description of the rating formulas for the current evaluation and for all other higher evaluations.  The Veteran was, thus, informed of what was needed not only to achieve the next-higher schedular rating with respect to this disability, but also to obtain all schedular ratings above those already assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve higher ratings for the service-connected hypertension.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Prior to the initial adjudication of the Veteran's claim for an increased rating for hypertension, the RO's June 2009 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the June 2009 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  Further, this letter also provided the Veteran with specific notice of criteria to obtain higher ratings and the need to submit evidence of how the worsening of his claimed disability affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009). 

With respect to each of the claims at issue here, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded ample and meaningful opportunities to participate effectively in the processing of those claims, including the opportunity to present pertinent evidence.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120. 

The duty to assist the Veteran has also been satisfied in this case.  The AOJ has obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issues being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120. 

Additionally, during the pendency this appeal, the Veteran was afforded VA examinations in June 2009 (with a July 2009 supplemental opinion), January 2012, and May 2014 with respect to this hypertension.  With respect to his pseudofolliculitis barbae, the Veteran was provided VA examinations in June 2009 and June 2014.  The VA examiners reviewed the Veteran's claims file, and treatment records, and administered thorough clinical examinations, all of which allowed for fully-informed evaluations of the claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the VA examinations are adequate for purposes of adjudicating the Veteran's claims.

Generally, the Veterans Law Judge who conducts a hearing is required to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veteran was assisted at a March 2013 Board hearing by an accredited representative from the Texas Veterans Commission.  At the beginning of the hearing, the undersigned explained the purpose of the hearing and the issue that were currently pending before the Board.  The representative and the undersigned asked questions pertaining to the above-captioned issues, and obtained the Veteran's assertions as to the symptoms associated with his hypertension and pseudofolliculitis barbae and the severity thereof.  The Veteran indicated that he had received then recent treatment at a VA medical facility and had received treatment from a private health care provider.  The Veteran also indicated that both of his disabilities had worsened since the most recent VA examinations.  As such, the Board held the record open for 30 days in order to permit the Veteran to submit additional evidence, and then remanded the Veteran's claims in order to obtain his recent treatment reports and to provide him with new VA examinations.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the undersigned complied with the requisite duties.  38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's increased rating claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In April 2014, the Board remanded the Veteran's above-captioned claim for additional development.  Specifically, the Board determined that there were relevant VA treatment records in existence that were not associated with the claims file.  Further, the Board found that additional VA examinations were required in order to assess the current severity of the Veteran's pseudofolliculitis barbae and hypertension.  While in remand status, the AOJ requested and obtained the Veteran's VA treatment records and associated these records with the Veteran's claims file.  Additionally, the AOJ provided the Veteran with a VA examination in May 2014 and June 2014.  Thereafter, the AOJ re-adjudicated the Veteran's claims.  The AOJ issued a September 2014 supplemental statement of the case and then, after the Veteran had a reasonably opportunity to respond thereto, remitted the Veteran's claims to the Board for further appellate review.  Consequently, the Board finds that the AOJ substantially complied with the Board's April 2014 remand directives and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board will address the merits of the Veteran's claims herein.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  See Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

I.  Pseudofolliculitis Barbae

As referenced above, service connection for pseudofolliculitis barbae was granted in an August 2009 rating decision.  Therein, the RO assigned a noncompensable initial rating, effective May 26, 2009.  The Veteran perfected an appeal, seeking a compensable initial rating.  In a September 2014 rating decision, the rating assigned to the Veteran's service-connected pseudofolliculitis barbae was increased to 10 percent, effective June 12, 2014.  Given that this increase did not constitute a full grant of the benefits sought on appeal, the claim remains pending before VA.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).

The Rating Schedule does not include a diagnostic code that specifically pertains to pseudofolliculitis barbae.  See 38 C.F.R. § 4.20 (2014) (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  As such, prior to June 12, 2014, the Veteran's service-connected pseudofolliculitis barbae was rated by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7813, which concerns dermatophytosis.  According to Diagnostic Code 7813, VA is directed to rate the disability at issue under the appropriate diagnostic code depending on the predominant disability (disfigurement of the head, face, or neck; scars; or dermatitis).  The AOJ determined that, on and after June 12, 2014, the Veteran's pseudofolliculitis barbae was predominately manifested by symptoms that were analogous to dermatitis and, thus, assigned the 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Codes 7806.

Under Diagnostic Code 7806, a 10 percent evaluation is assigned when the disability is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent evaluation is assigned for when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 60 percent evaluation is assigned for when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Diagnostic Codes 7813 and 7806 also provide for rating the disability at issue as a disfigurement of the head, face, or neck pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under this diagnostic code, entitlement to a 10 percent rating is warranted when a veteran possesses at least one of eight disfiguring characteristics as defined in the Rating Schedule.  

A 30 percent disability rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  

A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with four or five characteristics of disfigurement.  

A maximum 80 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with six or more characteristics of disfigurement.

The eight characteristics of disfigurement are:  scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

Preliminarily, the Veteran has not asserted and the evidence of record does not otherwise demonstrate that his pseudofolliculitis barbae is manifested by scars of any nature located on aspects of his body other than his head, face, or neck.  Further, the evidence of record is not otherwise supportive of finding that his pseudofolliculitis barbae is manifested by any other scarring, including unstable or painful scars.  As such, the Board finds that 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805 (2014) are not applicable to the Veteran's service-connected pseudofolliculitis barbae.  See Schafrath, 1 Vet. App. at 594.  Based on the symptoms associated with the Veteran's pseudofolliculitis barbae, which will be discussed in detail below, the Board finds no other applicable diagnostic codes, beyond 7800 and 7806.

A. Prior to June 12, 2014

A January 2009 private treatment report demonstrated that the Veteran endorsed a long history of lesions on the nape of his neck, which had flared-up over the previous 2 to 3 weeks and included "severe" pruritus.  Upon physical examination, the examiner observed diffuse follicular papules, some of which were confluent, on the nape of the Veteran's neck.  There were approximately 60 papules total.  The diagnosis was acne keloidalis.  

A May 2009 private treatment reported demonstrated the continued presence of the papules on the nape of the Veteran's neck; however, only 15 papules were observed on this occasion.

In June 2009, the Veteran submitted several photographs of his head, neck, and face.  That same month, the Veteran underwent a VA examination to assess the severity of his pseudofolliculitis barbae.  During the examination, the Veteran reported that he shaved less frequently, specifically, once every 2 weeks.  The Veteran also reported that he tried keeping alcohol on his skin.  The Veteran said that the reduced frequency of shaving and the use of alcohol kept his skin "fairly clear."  Further, he stated that he "rarely" has problems with his skin "bumping" or developing pustules.  The examiner indicated that the course of the Veteran's condition was "intermittent," and that the symptoms were skin rash and redness.  Upon clinical evaluation, the examiner observed the presence of a few papules, but no pustules, no ingrown hairs, and no facial or neck erythema.  The Veteran's face was clean shaven.  The examiner found no systemic symptoms. The Veteran also reported that he had not been treated by VA for dermatological issues, and further denied any skin treatment in the previous 12 months.

In an August 2010 statement, the Veteran discussed the presence of bumps on his face and neck since the beginning of his active duty.  He asserted that his pseudofolliculitis barbae resulted in difficulty sleeping; difficulty grooming his hair; soiled shirts and bed sheets due to bleeding.  Moreover, the Veteran endorsed being uncomfortable in situations where he is required to wear a hat, presumably due to the presence of symptoms on the nape of his neck.  He stated that he was provided with several different topical medications by a private health care provider, but that none of them helped.

In September 2010, the Veteran underwent a private evaluation.  During the evaluation, the Veteran reported that the involved areas included the back of his head, his face/cheeks, and his neck, but not his hands.  Due to his skin condition, the Veteran endorsed itching and bleeding on the back of the head and neck.  However, he denied exudation, ulcer formation, shedding, and crusting.  The Veteran stated that his symptoms occur constantly.  With respect to treatment, the Veteran stated that, within the past 12 months, he used a topical acne cream, a topical immunosuppressive, a topical antibiotic lotion, and a topical corticosteroid, each twice per day for 1 week.  The Veteran denied undergoing UVB intensive light therapy, PUVA, or electron beam therapy for this condition.  The Veteran reported that he does not experience any overall functional impairment from his pseudofolliculitis barbae.  Upon clinical evaluation, there was no acne, chlorance, scarring alopecia, alopecia areata, or hyperhidrosis, only pseudofolliculitis barbae.  This condition was located on the Veteran's bilateral cheeks and was manifested by exfoliation, hyperpigmentation of less than 6 square inches, and abnormal texture of less than 6 square inches.  There was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion.  The skin lesion coverage was determined to be 3 percent of the Veteran's exposed body area, or 0.5 percent of the Veteran's entire body area.  The examiner found no systemic manifestations, and there was no scar associated with pseudofolliculitis barbae.  Ultimately, the examiner determined that the Veteran's pseudofolliculitis was "active," and was manifested by subjective itching and bleeding on his cheeks and the back of his neck.  The examiner determined that the objective factors were clinically consistent with pseudofolliculitis barbae.  The examiner then opined that there was no effect on his usual occupation or his daily activity.

In March 2013, the Veteran testified at a hearing with the undersigned.  During the hearing, the Veteran stated that the back of his head was itchy and, when he scratched it, it would bleed and lead to scabs.  He described feeling embarrassed when in public, specifically mentioning getting haircuts, going to sporting events, or waiting in lines with people behind him as examples of embarrassing situations.

As stated above, the Veteran's service-connected pseudofolliculitis barbae has been assigned a noncompensable initial rating prior to June 12, 2014.  In order for a compensable initial rating to be warranted prior to June 12, 2014, under Diagnostic Code 7806, the evidence of record must demonstrate that the Veteran's pseudofolliculitis barbae covers at least 5 percent, but less than 20 percent, of his entire body, or at least 5 percent, but less than 20 percent, of his exposed areas, or that he underwent intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the previous 12-month period.  The evidence of record dated prior to June 12, 2014, included only one opinion as to the percentage of the Veteran's body that his pseudofolliculitis barbae covered.  The September 2010 examiner stated that the Veteran's pseudofolliculitis barbae (referred to as "skin lesion"), affected 3 percent of the Veteran's exposed body area, or 0.5 percent of his entire body area.  The Board finds that this does not meet or more nearly approximate the criteria for a compensable rating under Diagnostic Code 7806.  38 C.F.R. § 4.7 (2014).  Further, although the evidence of record demonstrated that the Veteran was prescribed immunosuppressive and corticosteroid ointments, there was no evidence that either of these were systemic treatments.  Indeed, the evidence demonstrated that these ointments were topical.  Further, the evidence of record dated prior to June 12, 2014, demonstrated that the Veteran's pseudofolliculitis barbae was not manifested by systemic symptoms.  As such, the Board finds that an initial compensable rating, prior to June 12, 2014, is not warranted under Diagnostic Code 7806.

With respect to Diagnostic Code 7800, an initial compensable rating is warranted for the Veteran's pseudofolliculitis barbae if it was productive of at least one of the eight disfiguring characteristics.  Although the evidence of record dated prior to June 12, 2014, demonstrated the presence of hyperpigmented skin and skin with an abnormal texture, neither of these symptoms was present in an area that exceeded 6 square inches (39 square centimeters).  The evidence of record did not demonstrate that the Veteran's pseudofolliculitis barbae was otherwise manifested by disfiguring characteristics as defined by the regulations.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  As such, the Board finds that the symptoms associated with the Veteran's pseudofolliculitis barbae prior to June 12, 2014, do meet or more nearly approximate the criteria for an initial compensable rating under Diagnostic Code 7800.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for a compensable initial rating, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. On and After June 12, 2014

On and after June 12, 2014, the Veteran's service-connected pseudofolliculitis barbae has already been assigned a 10 percent rating under Diagnostic Code 7806.  In order for a rating in excess of 10 percent to be warranted, the evidence of record must demonstrate, or more nearly approximate, an affected area of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.7.

On June 12, 2014, the Veteran underwent a VA examination to assess the severity of his pseudofolliculitis barbae.  During the examination, the Veteran endorsed "bumps with pus," and increased irritation associated during hotter weather.  The Veteran stated that he shaved every 2 weeks, and when bleeding, he applies alcohol to the affected area.  Upon clinical evaluation, the examiner determined that there was no scarring, no malignant or benign skin neoplasms, and no systemic manifestations associated with the Veteran's pseudofolliculitis barbae.  The examiner observed a few healing papules without pustules in the Veteran's beard area, as well as some healing papules on the posterior scalp.  The examiner opined that these affected areas constituted more than 5 percent, but less than 20 percent of the Veteran's exposed body area.  The examiner found no disfigurement; no tissue loss; and no gross distortion of symmetry to the nose, chin, forehead, eyes, eyelids, cheeks, ears, or lips.  In the previous 12 months, the Veteran denied any treatment, including taking oral medications, applying topical medications, and any other type of treatment.  The examiner opined found that the Veteran experienced no functional impairment and no impairment of the Veteran's ability to perform physical or sedentary employment.

The 10 percent rating assigned to the Veteran's service-connected pseudofolliculitis barbae was predicated on the findings from the June 12, 2014 VA examination.  This rating, as referenced above, was assigned under Diagnostic Code 7806 given that the predominant manifestation of the Veteran's disability is analogous to dermatitis.  The June 12, 2014 VA examiner determined that the Veteran's service-connected pseudofolliculitis barbae affected more than 5 percent, but less than 20 percent of the Veteran's exposed body area.  During the examination, the Veteran denied using oral and topical medication and denied using medication to treat systemic manifestations.  Indeed, the examiner determined that the Veteran's service-connected pseudofolliculitis barbae was not productive of systemic manifestations.  The evidence of record dated on and after June 12, 2014, did not otherwise demonstrate, or more nearly approximate, pseudofolliculitis barbae that affected an area of 20 to 40 percent of the Veteran's entire body or 20 to 40 percent of his exposed areas, or the use of systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  As such, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected pseudofolliculitis barbae is not warranted on and after June 12, 2014, under Diagnostic Code 7806.

With respect to Diagnostic Code 7800, the June 12, 2014 VA examiner found that the Veteran's service-connected pseudofolliculitis barbae was not manifested by visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features, or any characteristics of disfigurement.  Further, the evidence of record did not otherwise demonstrate that the Veteran's pseudofolliculitis barbae was manifested by visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features, or any characteristics of disfigurement, on or after June 12, 2014.  Consequently, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected pseudofolliculitis barbae is not warranted on or after June 12, 2014, under Diagnostic Code 7800.  

In reaching these decisions, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his service-connected pseudofolliculitis barbae on and after June 12, 2014, the doctrine is not applicable.  Gilbert, 1 Vet. App. at 53.

II.  Hypertension

Throughout the pendency of this appeal, a 10 percent rating has already been assigned to the Veteran's service-connected hypertension.  The Veteran perfected an appeal, seeking a rating in excess of 10 percent.

Under Diagnostic Code 7101, hypertension warrants a 10 percent evaluation with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted with diastolic pressure predominantly 110 or more or a systolic pressure predominately 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The evidence of record included both VA and private treatment reports dated throughout the pendency of this appeal and a September 2010 private evaluation, as well as VA examinations dated in June 2009 (with July 2009 supplement), January 2012, and May 2014.  A review of this evidence did not demonstrate a single diastolic reading of 110 or more.  Likewise, the evidence of record did not include a single systolic reading of 200 or more.  The evidence shows that the Veteran's diastolic readings are predominately in the 70s and 80s, with occasional readings in the low 90s.  The evidence also demonstrated that the Veteran's systolic readings predominantly ranged from between 110 and 120 to the 150s.  The June 2009 VA examiner obtained three blood pressure readings from the Veteran, which were reported in the July 2009 supplemental opinion.  Based on these readings, the Board determined that the Veteran's average blood pressure was 138/81 (142/86, 138/80, and 134/78).  During a September 2010 private evaluation, the Veteran's blood pressure readings were 140/95, 138/90, and 141/91, which is an average of 140/92.  The January 2012 VA examiner also obtained three blood pressure readings from the Veteran:  136/90, 144/90, and 144/90, for an average of 141/90.  According to the May 2014 VA examiner, the Veteran's average blood pressure reading was 125/78, based on readings obtained in March 2014 (117/80) and May 2014 (130/78 and 128/76).

Accordingly, the evidence of record does not show that the Veteran's diastolic pressure readings are predominately 110 or more, or that the Veteran's systolic pressure readings are predominately 200 or more.  As such, the Board finds that a rating in excess of 10 percent is not warranted for any distinct period during the pendency of this appeal.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against finding that the Veteran's diastolic pressure readings are predominately 110 or more, or that the Veteran's systolic pressure readings are predominately 200 or more, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making this determination, the Board acknowledges the Veteran's testimony at the March 2013 Board hearing.  During that hearing, the Veteran stated that he had recently experienced diastolic blood pressure consistently 130 and above.  These measurements were obtained when the Veteran went to his mother's home and used her blood pressure monitor, or when he went to a grocery store and used a public blood pressure machine.  However, these devices did not provide the Veteran with a print out of the results for submission into evidence.  Further, the Veteran stated that he was unable to check his blood pressure on a regular basis because he did not have the requisite equipment.  Although the Board finds the Veteran's statements to be competent evidence of his blood pressure readings, the Board finds that his statements are not credible as they are contradicted by his treatment records.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (noting that the credibility of statements may be impeached by inconsistent statements and consistency with other evidence).  As discussed above, the Veteran's average blood pressure was 140/90 in January 2012 and was 125/78 in May 2014.  Treatment records dated between January 2012 and May 2014 do not demonstrate that the Veteran's diastolic blood pressure exceeded 100, let alone reached 130.  For example, VA treatment reports showed that the Veteran's blood pressure was 125/77 in October 2012; 128/84 in July 2013; and 117/80 in March 2014.  As such, the Board finds that the Veteran's March 2013 testimony as to the level of his diastolic blood pressure is not probative. 

III.  Extraschedular

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability pictures associated with the Veteran's service-connected pseudofolliculitis barbae and hypertension are not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected pseudofolliculitis barbae is evaluated as skin disability pursuant to 38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 7806, 7813.  The Veteran's service-connected hypertension is evaluated as a disease of the arteries and veins pursuant 38 C.F.R. § 4.104, Diagnostic Code 7101.  The criteria of Diagnostic Codes7800, 7806, 7813, and 7101 is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities, respectively.  Id.

Prior to June 12, 2014, the Veteran's pseudofolliculitis barbae was manifested by papules, itchiness, bleeding, scabbing, hyperpigmentation and abnormal texture of less than 6 square inches (39 square centimeters), and exfoliation.  These symptoms concerned 3 percent of the Veteran's exposed body area, or 0.5 percent of the Veteran's entire body area.  The Veteran did not undergo systemic treatment.  On and after June 12, 2014, the Veteran's pseudofolliculitis barbae was manifested by papules, itchiness, bleeding, and scabbing that affected areas constituting more than 5 percent, but less than 20 percent of the Veteran's exposed body area, for which then Veteran did not undergo any systemic treatment.  

Throughout the pendency of this appeal, the Veteran's hypertension was manifested by systolic blood pressure predominantly ranging from the 110s to 150s, and diastolic blood pressure predominately in the 70s and 80s, with occasional readings in the 90s.  

The Veteran has not asserted, and the evidence of record is not otherwise supportive of finding, that his service-connected pseudofolliculitis barbae or hypertension is manifested by unusual or extraordinary symptoms that fall outside the scope of the applicable rating criteria.  The Rating Schedule provides for ratings in excess of those already assigned for certain manifestations of pseudofolliculitis barbae and hypertension, but the Board finds that the evidence of record did not demonstrate that sufficient symptoms were present for any distinct period throughout the appeals period with respect to either disability.

Additionally, the Board notes that the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning ratings in excess those already assigned to the Veteran's service-connected pseudofolliculitis barbae and hypertension, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating, prior to June 12, 2014, for pseudofolliculitis barbae is denied.

Entitlement to a rating in excess of 10 percent, on and after June 12, 2014, for pseudofolliculitis barbae is denied.

Entitlement to a rating in excess of 10 percent for hypertension is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


